NO. 07-11-00089-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 9, 2011


                         MARK ANTHONY LUCIO, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A17785-0809; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.




                               MEMORANDUM OPINION


      Appellant, Mark Anthony Lucio, pleaded guilty to the felony offense of burglary of

a habitation1 and, pursuant to a plea bargain, was placed on deferred adjudication

community supervision for eight years.      Subsequently, the State filed a motion to

adjudicate the offense. Appellant was adjudicated guilty of the burglary offense and

sentenced to serve a term of confinement for 11 years in the Institutional Division of the




      1
          See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
Texas Department of Criminal Justice. Appellant appealed the trial court’s judgment.

We affirm.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant did not file a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3